


110 HR 1890 IH: Public Safety

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1890
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Holden (for
			 himself, Mr. LoBiondo,
			 Mr. Ellsworth,
			 Mr. Murtha,
			 Mr. Brady of Pennsylvania,
			 Ms. Kilpatrick,
			 Mrs. McCarthy of New York,
			 Ms. Jackson-Lee of Texas,
			 Mr. Miller of Florida, and
			 Mr. LaHood) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To ensure that the incarceration of inmates is not
		  provided by private contractors or vendors and that persons charged with or
		  convicted of an offense against the United States shall be housed in facilities
		  managed and maintained by Federal, State, or local
		  governments.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The issues of
			 safety, liability, accountability, and cost are the paramount issues in running
			 corrections facilities.
			(2)In recent years,
			 the privatization of facilities for persons previously incarcerated by
			 governmental entities has resulted in frequent escapes by violent criminals,
			 riots resulting in extensive damage, prisoner violence, and incidents of
			 prisoner abuse by staff.
			(3)In some instances,
			 the courts have prohibited the transfer of additional convicts to private
			 prisons because of the danger to prisoners and the community.
			(4)Frequent escapes
			 and riots at private facilities result in expensive law enforcement costs for
			 State and local governments.
			(5)The need to make
			 profits creates incentives for private contractors to underfund mechanisms that
			 provide for the security of the facility and the safety of the inmates,
			 corrections staff, and neighboring community.
			(6)The 1997 Supreme
			 Court ruling in Richardson v. McKnight, which held that the qualified immunity
			 that shields State and local correctional officers does not apply to private
			 prison personnel, exposes State and local governments to liability for the
			 actions of private corporations.
			(7)Additional
			 liability issues arise when inmates are transferred outside the jurisdiction of
			 a contracting State.
			(8)Studies on private
			 correctional facilities have been unable to demonstrate any significant cost
			 savings in the privatization of corrections facilities.
			(9)The imposition of
			 punishment on errant citizens through incarceration requires State and local
			 governments to exercise their coercive police powers over individuals. These
			 powers, including the authority to use force over a private citizen, should not
			 be delegated to another private party.
			3.Prohibition on
			 use of Federal funds
			(a)In
			 generalFunds provided by the Federal Government to a State or
			 local government for the purpose of providing core correctional services may
			 not be used to contract with private contractors or vendors to provide such
			 services.
			(b)DefinitionFor
			 purposes of this section, the term core correctional services
			 means the housing, safeguarding, protecting, and disciplining of persons
			 charged with or convicted of an offense.
			4.Enhancing public
			 safety and security in the duties of the Bureau of PrisonsSection 4042(a) of title 18, United States
			 Code, is amended—
			(1)by redesignating
			 paragraph (5) as paragraph (7);
			(2)by striking
			 and at the end of paragraph (4); and
			(3)by inserting after
			 paragraph (4) the following:
				
					(5)provide for any
				penal or correctional facility or institution (except for nonprofit community
				correctional confinement, such as halfway houses), confining any person
				convicted of any offense against the United States, to be under the direction
				of the Director of the Bureau of Prisons and to be managed and maintained by
				employees of Federal, State, or local governments;
					(6)provide for the housing, safeguarding,
				protection, and disciplining of any person charged with or convicted of any
				offense against the United States (except persons in nonprofit community
				correctional confinement, such as halfway houses), to be conducted and carried
				out by individuals who are employees of Federal, State, or local governments;
				and.
					.
			
